DETAILED ACTION
Allowable Subject Matter
Claims 1, 5 - 8, 10 - 31 are allowed.  The following is an examiner’s statement of reasons for allowance: claims 1, 5 - 8, 10 - 31 have been allowed because the patent trial and appeal board has concluded that the claimed crossover routing, where the first control mechanism transmits data from a first internal transmit connector via the first physical port and receives data from the second physical port, while the second control mechanism transmits data from the second internal transmit connector via the second physical port and receives data from the first physical port among other claim limitations is non-obvious over the prior art and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673.  The examiner can normally be reached on Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416    

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416